Citation Nr: 0511495	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  02-08 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a compensable evaluation for 
chondromalacia patella of the left knee.

2.  Entitlement to a compensable evaluation for residuals of 
bilateral mandibular injuries with slight chin scar.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1988 to 
December 1989.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in June 2003.  This matter was 
originally on appeal from a November 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.

The Board notes that in his June 2002 substantive appeal, the 
veteran requested a hearing before the Board in Washington, 
D.C.  However, the claims file thereafter contains an August 
2002 signed statement from the veteran in which he indicated 
that he would not attend a hearing that had been scheduled 
for him before the Board in Washington, D.C., without any 
indication that he still desired a hearing before the Board.  
Therefore, the Board finds that further action to afford the 
veteran with his requested hearing is not necessary.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In July 2001, September 2001, May 2002, and July 2003, the RO 
sent letters to the veteran advising that he was being 
scheduled for VA examinations.  The veteran was advised that 
if he could not present for the examination when scheduled, 
that he must contact the VA medical center to reschedule.  He 
was also advised that failure to report for this examination 
might cause VA to deny his claim.  

It appears that the veteran cancelled the VA examination 
scheduled in September 2001 due to a work conflict and did 
not report to the VA examinations scheduled in October 2001, 
June 2002, and July 2003.

While the record indicates that the veteran had been notified 
by telephone of the date and time of the October 2001 dental 
and general medical examinations, the record does not reflect 
that any written correspondence advising the veteran of the 
time, date, and place of the examinations was sent out from 
the VA medical center.  Similarly, the record is absent any 
other notification with specific information for the other 
two examinations scheduled in June 2002 and July 2003.  

In addition, the Board notes that the veteran informed VA in 
December 2001 that he had moved and provided his new address.  
While some correspondence of record was correctly addressed 
to the veteran, there is other correspondence, including the 
November 2003 Decision Review Officer decision, that was sent 
to the veteran's old address.   

Because there is some doubt as to whether the veteran 
received any notification letters from the VA medical center 
with respect to his scheduled VA examinations, the Board 
finds that the veteran should be afforded an additional 
opportunity to be examined.

The Board wishes to emphasize that the duty to assist in the 
development and adjudication of a claim is not a one way 
street and if a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.  Clearly, therefore, it is incumbent upon the 
veteran to cooperate in any way that will facilitate VA's 
efforts in developing his claims, to include providing 
information as to current medical treatment, and reporting 
for an examination as described below.

Accordingly, this case is remanded for the following:

1.  The veteran should be contacted and 
asked to identify all healthcare 
providers, VA and non-VA, inpatient and 
outpatient, who have treated him for left 


knee and mandibular disorders from March 
14, 1999, to the present.  He should be 
requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  Records 
of all identified treatment should be 
requested directly from the healthcare 
providers.

2.  The veteran should be afforded VA 
examination(s) to ascertain the severity 
of his service-connected disabilities.  
All written notification of the scheduled 
examination(s) should be associated with 
the claims file.  He should be notified 
of the provisions of 38 C.F.R. § 3.655, 
concerning failure to report for VA 
examination.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  Pertinent documents in the 
veteran's claims folder should be 
reviewed by the examiner in conjunction 
with the examination.  

3.  If the benefits sought are not 
granted in full, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


